DOOLING, District Judge
(dissenting).
Since the plaintiffs had a valid complaint against the racial gerrymandering in Kings County, they have a dependent right to have the Court determine whether or not the redistricting adequately remedies the wrong of which they complained. Compare Wells v. Rockefeller, S.D.N.Y., March 20, 1968, 281 F.Supp. 821. The case is not moot, nor could it be mooted by the Court’s failure to adjudicate the plaintiffs’ claims before the enactment of the new districting law.